FRITZ, P. J. A. D.
(concurring).
In the circumstances of this case, I am satisfied of the correctness of the result achieved by the majority. My inability to join with certain of their determinations and my deep-seated concern for a potential problem in the area invoke this concurring opinion.
At the outset I record my unqualified agreement with the statement of the law in this area as it is articulately detailed by Judge Polow. I am certain, as well, that the trial judge was correctly informed in this respect and that he endeavored to apply that law to the facts. I concur in his comment in his oral opinion:
It is the burden of the State on a hearing such as this to, by a clear and convincing evidence, to demonstrate that the defendant remains a danger to himself and society. The determination of dangerousness involves the prediction of the defendant’s future conduct rather than mere characterization of past conduct, although that is evidential as to probable future conduct. This determination, while requiring the Court to make use of the medical testimony furnished by both sides, in the final analysis the decision is a legal one and not a medical one. All doubts are to be resolved in favor of the public. Psychiatric opinion is no more conclusive on the dangerousness of a person who has been committed than his evidence manifested by actual potential harmful behavior. The final decision, as I said, is for the Court and not the psychiatrist.
I concur as well with my brethren that the record provides no support at all for the finding that “[t]he man is psychotic.” The *520evidence elicited from two testifying psychiatrists1 seems wholly to the contrary. That he was previously psychotic seems undeniable. The record provides no evidence at all to suspect that condition prevails presently.
On the other hand, I cannot share the conviction of the majority that there “is no factual support based upon past actions of the patient and no medical prognosis based upon his present condition to justify a finding of likelihood of dangerous conduct which either society or appellant must be guarded against.”
As far as past actions go, appellant departed without leave from a structured program which assured a medication regime both testifying doctors find vital to his well being and rational conduct. Without regard for the mentality here which, understandably perhaps, disregards orders of the court, I share the concern of the trial judge for the mentality here which does not realize (or understand) the absolute essentiality of the medication.
With respect to the prognosis, unlike the majority I also share the awareness of the trial judge that the favorable diagnoses and prognoses of both physicians were emphatically bottomed on the hypothesis that appellant would continue to take his medicine, a state of affairs which the treating psychiatrist, Dr. Remo, testified she suspected not to have prevailed while appellant was absent without leave. In his findings the trial judge emphasized his regard for the opinions of the doctors defining the necessity for continued medication and for the condition with respect thereto which they imposed on their favorable prognoses. He recognized that their belief that appellant was not presently a danger to himself or others was predicated on the fact that appellant was taking his medicine. These findings respecting *521the expert opinions cannot be said to lack record support. When Dr. Remo was asked what might happen if appellant stopped taking his medication, she replied, “Well, I feel it might be— there is a stress factor involved, he might be susceptible to it and react otherwise.” The qualifications she imposed on her response to a question as to the circumstances which might cause appellant to become dangerous are even more telling:
Well, if circumstances prevail he was exposed to, for instance, any altercations, probably on the outside, and he’s not taking any medication and he could be provoked by circumstances that prevails at the time, he could be susceptible in his emotion or impulses. He might not be able to control these, if he was not taking medication. However, if he would continue to take medication, perhaps his impulses could be controlled or tranquilizers it could be more amicably controlled, this behavior.
Candidly favoring discharge, Dr. Simring frankly stated that “[i]n terms of his medical condition, if he did not keep medical treatment ... I think he would be facing the problem of what to do once again.”
The trial judge found therefrom (1) that appellant’s condition of being not a danger to himself or others obtains “at this time” because he is compelled to take his medication by virtue of his hospitalization and (2) that his unauthorized departure from a court-ordered structured program and the experience thereafter at his mother’s, both with regard to the medication and her lack of understanding of the situation, compelled a guarded forecast. I think these findings are not only reasonably supported by the record, but inescapable in the light of the expert testimony from both sides. In such circumstance we must not interfere, at least with respect to the findings. Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474 (1974).
In my view it is extremely important, especially in this most sensitive field, that we do not permit hard facts to blind us to the wisdom (indeed, the mandate) of Rova, supra, and its predecessors in the field of deference to the trial judge, such as Dolson v. Anastasia, 55 N.J. 2, 7 (1969) and State v. Johnson, 42 N.J. 146 (1964). See also Mayflower Securities v. Bureau of Securities, 64 N.J. 85 (1973), DeAngelo v. Alsan Masons, Inc., 122 *522N.J.Super. 88 (App.Div.1973), aff’d o. b. 62 N.J. 581 (1973) and Parkview Village Asso. v. Bor. of Collingswood, 62 N.J. 21 (1972). Indeed, there is a direction that we should not undertake our own fact-finding jurisdiction (and presumably this also in the circumstance of declaring nonproof of facts; see Kaplowitz v. K & R Appliances, Inc., 108 N.J.Super. 54, 61-62 (App.Div. 1969), eertif. den. 55 N.J. 452 (1970)) except “sparingly and in none but a clear case where there is no doubt about the matter.” Greenfield v. Dusseault, 60 N.J.Super. 436, 444 (App.Div.1960), aff’d o. b. majority opin., 33 N.J. 78 (1960).
This case is clearly one of hard facts. Apparently appellant is retarded through no fault of his own nor even as a matter of genetics: he suffered severe brain damage from a mugging. In such circumstance sexual activity with a consenting “girl friend” who also happened to be below the statutory age of consent does not take on the opprobrium of a rape or of the seduction of a child. The activity simply does not generate anger or inspire the revenge of punishment. Rather, almost irresistibly it invokes sympathy and a desire to help.
I respectfully suggest that it is this humanity and kindness, always commendable attributes, that mislead the majority. They find that there is no record evidence of likelihood of dangerous conduct which either society or appellant must be guarded against. They omit the condition necessary to invest that statement with accuracy: so long as defendant faithfully complies with a prescribed medication regimen.2 It is this perfectly natural reaction (which I recognize because I had my *523own struggle with it) which evokes that described above as my deep-seated concern for a potential problem.
Unless in these cases particularly, by the determined deference to the trial judge traditionally promised and accorded him, Dolson, supra, 55 N.J. at 7, we acknowledge his superior ability to latch on to a responsible “feel” for the case and to measure the demeanor of the witness, thereby not only assessing credibility but also measuring the innuendo of the testimony, we risk a dangerous, albeit perhaps unintentional, surrender of the function of the judiciary. No one here contests — nor could anyone successfully contest — that in New Jersey at least the determination respecting release is ultimately a legal one to be made not by doctors, or even the agreement of all counsel, but by the judge. This is not only his privilege but his obligation. State v. Krol, 68 N.J. 236, 261 (1975). Neither he nor we may delegate this function or abandon it. But unless on review we leave some room for play in the joints of the machine, we may well be turning over this decisional process to the medical profession or even to the executive branch. If the integrity of findings must rest on bases in literal expression derived from a printed transcript, we have told the State and the doctors that they may compel the result. I think such an effect offends both the letter and the spirit of our present law. As is specifically emphasized in Krol, supra, at 261,
... [W]hile courts ... should take full advantage of expert testimony presented by the State and by defendant, the decision is not one that can be left wholly to the technical expertise of the psychiatrists and psychologists. The determination of dangerousness involves a delicate balancing of society’s interest in protection from harmful conduct against the individual’s interest in personal liberty and autonomy.
Accordingly, I would defer to the findings of the judge and the entirely reasonable inferences he has drawn therefrom, except for that finding respecting appellant’s psychotic nature. I am wholly satisfied he did not at all indulge in the “complete disregard of expert testimony absent any basis for disagreement” interdicted in State v. Carter, 64 N.J. 382, 406 (1974). Rather, he quite properly analyzed and evaluated the testimony.
*524Irrespective of this, I am convinced that the ultimate determination of the trial judge was needlessly restrictive, even with an assumption of the findings made by him (less, of course; that concerning appellant’s purportedly psychotic nature), and agree with the majority that to that extent he went wide of the mark. I am satisfied that a reasonably structured medication regimen would satisfy present needs. Therefore I join the majority in its intention to remand for the purposes set forth in the conclusion of its opinion.

Because neither the court nor counsel had “any problem” with the qualifications of Dr. Simring, they do not appear in this record. That his specialty is in psychiatry seems beyond question.


I have intentionally not beclouded that which I think is a fairly clear measurement of the findings against the record by reference to such things as the fact that uncontroverted expert opinion in the case also spoke to the necessity for “follow-up care” including psychiatric treatment. Nor have 1 referred to the fact, possibly significant, that even when in the structured environment and medicating, appellant “never recognized his means to fit to the demands of the boarding home” and “would be a pest sometimes, a nuisance to the staff and to neighbors.”